POLLOCK, J.
Epitomized Opinion
First Publication ot this Opinion
Susan Schunn was indicted under 12412 GC. for performing an abortion. Defendant was a foreign woman and was a midwife. The accused came to the home of the deceased and performed the operation. Later the deceased became very ill and was taken to a hospital. While there she confessed to the priest accusing- the defendant of the crim-e. At the trial this declaration made to the priest was offered in evidence. The evidence disclosed that the deceased thought that she was going to die at the time and that she made the statement. The physicians were somewhat at variance on the immanency sof her death. The trial resulted in the accused being- found guilty. The defendant prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. At the time the declaration was made by the deceased she was in a critical condition and had given up all hope of recovery. Consequently such declaration was admissib’e in evidence.
Attorneys — Max Brunswick, for Schunn; EL H. Hull, for State.
2. While in an abortion case it is necessary £or the state to prove that an abortion was not necessary to preserve the life of the mother, that fact need not be proved by positive testimony, but may be proved by evidence which tends to show the condition of a woman at the time and before the alleged wrongful act was committed.